EXHIBIT 10.133

 

CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE
BEEN REDACTED AND HAVE BEEN FILED SEPARATELY WITH THE U.S. SECURITIES AND
EXCHANGE COMMISSION

 

LICENSE AGREEMENT

 

by and between

 

SUMNER BURSTEIN

 

and

 

INDEVUS PHARMACEUTICALS, INC.



--------------------------------------------------------------------------------

THIS LICENSE AGREEMENT effective as of August 22 , 2003 (“Effective Date”), by
and between SUMNER BURSTEIN, an individual residing at 6 Knight Rd., Framingham,
MA 01701 (“BURSTEIN”) and INDEVUS PHARMACEUTICALS INC., a corporation organized
and existing under the laws of the State of Delaware and having its principal
office at 99 Hayden Avenue, Suite 200, Lexington, MA 02421, United States
(“INDEVUS”).

 

W I T N E S S E T H:

 

WHEREAS, BURSTEIN is the owner of the BURSTEIN Intellectual Property, as defined
below;

 

WHEREAS, INDEVUS desires to obtain exclusive worldwide license rights, with a
right to grant sublicenses, under the BURSTEIN Intellectual Property, and
BURSTEIN desires to grant such license to INDEVUS, upon the terms and conditions
set forth herein; and

 

WHEREAS, as of the Effective Date, BURSTEIN and ATLANTIC, as defined below, have
executed the Termination Agreement, as defined below;

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:

 

ARTICLE I.

DEFINITIONS

 

Unless specifically set forth to the contrary herein, the following terms, where
used in the singular or plural, shall have the respective meanings set forth
below:

 

1.1 “Act” shall mean the Federal Food Drug and Cosmetic Act of 1934, and the
rules and regulations promulgated thereunder, or any successor act, as the same
shall be in effect from time to time.

 

1.2 “Affiliate” shall mean (i) any corporation or business entity of which more
than fifty percent (50%) of the securities or other ownership interests
representing the equity, the voting stock or general partnership interest are
owned, controlled or held, directly or indirectly, by a Party; (ii) any
corporation or business entity which, directly or indirectly, owns, controls or
holds more than fifty percent (50%) (or the maximum ownership interest permitted
by law) of the securities or other ownership interests representing the equity,
voting stock or general partnership interest of a Party; (iii) any corporation
or business entity of which, directly or indirectly, an entity described in the
immediately preceding subsection (ii) controls or holds more than fifty percent
(50%) (or the maximum ownership interest permitted by law) of the securities or
other ownership interests representing the equity, voting stock or general
partnership interest of such corporation or entity; or (iv) any corporation or
business entity of which a Party has the right to acquire, directly or
indirectly, at least fifty percent (50%) of the securities or other ownership
interests representing the equity, voting stock or general partnership interest
thereof.



--------------------------------------------------------------------------------

1.3 “ATLANTIC” shall mean Manhattan Pharmaceuticals, Inc., formerly Atlantic
Technology Ventures, Inc., and Affiliates thereof, including without limitation
Atlantic Pharmaceuticals, Inc.

 

1.4 “ATLANTIC Assignment” shall mean the Assignment and Termination Agreement
entered into as of the Effective Date by and between INDEVUS and ATLANTIC.

 

1.5 “BURSTEIN/ATLANTIC License” shall mean the License Agreement dated as of
March 28, 1994, by and between BURSTEIN and Channel Pharmaceuticals, Inc.,
(a/ka/ Channel Therapeutics), a wholly-owned subsidiary of ATLANTIC, as amended.

 

1.6 “BURSTEIN Intellectual Property” shall mean the BURSTEIN Patent Assets and
BURSTEIN Know-How.

 

1.7 “BURSTEIN Know-How” shall mean all information and materials, including but
not limited to, discoveries, information, Improvements, processes, formulas,
data, inventions, know-how and trade secrets, patentable or otherwise, which

 

  (a) relate to Compound or Product; and

 

  (b) are owned by BURSTEIN without an obligation to assign ownership to [*] (or
as to which ownership is or has been relinquished or waived by [*]) under the
Participation Agreement.

 

Subject to the foregoing limitations, such know-how shall include, without
limitation, all chemical, pharmaceutical, toxicological, preclinical, clinical,
assay control, regulatory, and any other information used or useful for the
development, manufacturing and/or regulatory approval of Compound or Product,
including such rights which BURSTEIN may have to information developed by Third
Parties and as to which BURSTEIN has the right to grant a license.

 

1.8 “BURSTEIN Patent Assets” shall mean the patents and patent applications
which as of the Effective Date or at any time during the term of this Agreement

 

  (a) are owned by BURSTEIN without an obligation to assign ownership to the [*]
(or as to which the ownership is or has been relinquished or waived by the [*])
under the Participation Agreement, and

 

  (b) relate to Compound, Product or any Improvement, including but not limited
to methods of their development, manufacture, or use, or otherwise relate to
BURSTEIN Know-How,

 

including, subject to the foregoing limitations, all certificates of invention
and applications for certificates of invention, substitutions, divisions,
continuations, continuations-in-part, patents issuing thereon or reissues or
reexaminations thereof and any and all foreign patents and patent applications
corresponding thereto, supplementary protection certificates or the like of any
such patents and current and future patent applications,

--------------------------------------------------------------------------------

*CONFIDENTIAL TREATMENT REQUESTED

 

- 2 -



--------------------------------------------------------------------------------

including but not limited to, the patents and patent applications listed on
Schedule 1.8 hereto and any counterparts thereof which have been or may be filed
in other countries.

 

1.9 “Business Day” means any day that is not a Saturday or a Sunday or a day on
which the New York Stock Exchange is closed.

 

1.10 “Calendar Quarter” shall mean the respective periods of three (3)
consecutive calendar months ending on March 31, June 30, September 30 and
December 31.

 

1.11 “Calendar Year” shall mean each successive period of twelve (12) months
commencing on January 1 and ending on December 31.

 

1.12 “CFR” shall mean the United States Code of Federal Regulations.

 

1.13 “Compound” shall mean the chemical compounds known as (3R, 4R) Delta
6-Tetrahydrocannabinol-7-oic Acids, also known as (6aR, 10aR)-Delta 8-
Tetrahydrocannabinol-11-oic Acids, including the compound designated CT-3 or IP
751, as diagrammed on Schedule 1.13 hereto, and any other compounds disclosed or
covered in one or more of the patents and patent applications listed on Schedule
1.8 or Schedule 1.27 hereto, and any derivative, homolog, or analog of any of
the foregoing, and any isomer, salt, hydrate, solvate, amide, ester, metabolite,
or prodrug of any of the foregoing.

 

1.14 “Consulting Agreement” shall mean the consulting agreement entered into as
of the Effective Date by and between BURSTEIN and INDEVUS, a copy of which is
attached hereto as Exhibit 1.14.

 

1.15 “Effective Date” shall mean the date first above written.

 

1.16 “EMEA” shall mean the European Agency for the Evaluation of Medicinal
Products based in London (UK), as established by Council Regulation n° 2309/93
of July 22, 1993, as subsequently amended by Commission Regulation 649/98 of
March 23, 1998.

 

1.17 “End of Phase 2 Meeting” shall mean the first end of Phase 2 meeting with
the FDA, as defined in 21 CFR Section 312.47, intended to determine the safety
of proceeding to Phase 3, evaluate the Phase 3 plan and protocols and identify
any additional information necessary to support an NDA for Product.

 

1.18 “Europe” shall mean the United Kingdom, France, Germany, Spain and Italy.

 

1.19 “FDA” shall mean the United States Food and Drug Administration and any
successor agency having substantially the same functions.

 

1.20 “First Commercial Sale” shall mean the first sale of Product in any country
by INDEVUS, its Affiliate or its Sublicensee(s), for end use or consumption,
after all required Regulatory Approvals have been granted by the governing
health authority of such country.

 

- 3 -



--------------------------------------------------------------------------------

1.21 “GAAP” means generally accepted accounting principles in the United States.

 

1.22 “Generic Drug” shall mean any product containing Compound that (i) is an AB
rated equivalent to the Product, as defined in the 21st edition of Approved Drug
Products with Therapeutic Equivalence Evaluations issued by the United States
Department of Health and Human Services; (ii) is defined in a particular country
in the Territory as a generic drug to the Compound by applicable legal texts or
governing health authorities in such country, or (iii) can be substituted for
Compound by a pharmacy, in each case other than a product introduced in such
country by INDEVUS, its Affiliates or INDEVUS Sublicensees.

 

1.23 “Improvement” shall mean any and all improvements and enhancements,
patentable or otherwise, related to the Compound or Product including, without
limitation, in the manufacture, formulation, ingredients, preparation,
presentation, means of delivery or administration, dosage, indication, use or
packaging of Compound or Product.

 

1.24 “IND” shall mean an investigational new drug application and any amendments
thereto relating to the use of Compound or Product in the United States or the
equivalent application in any other regulatory jurisdiction in the Territory,
the filing of which is necessary to commence clinical testing of pharmaceutical
products in humans, including IND number [*].

 

1.25 “NDA” shall mean a new drug application as defined in the Act and
applicable regulations promulgated thereunder in the United States or other
submission filed with the applicable Regulatory Authority in any other
regulatory jurisdiction in the Territory to obtain Regulatory Approval of a
Product in such regulatory jurisdiction, and any amendments and supplements
thereto.

 

1.26 “Net Sales” shall mean the actual gross amount invoiced by INDEVUS or its
Affiliates for commercial sales of Product or Compound in the Territory,
commencing upon the date of First Commercial Sale, after deducting, in
accordance with GAAP, the following:

 

(i) trade, cash and quantity discounts reasonably consistent with industry
standards;

 

(ii) credits or allowances for damaged or spoiled Product, returns, recalls or
rejections of the Product, including allowance for breakage or spoilage;

 

(iii) retroactive price reductions;

 

(iv) sales, value added, excise or other taxes, and freight, postage, shipping
and insurance charges and additional transportation, custom duties, and other
governmental charges;

 

(v) chargebacks, rebates or similar payments or credits consistent with
reasonable industry standards granted to managed health care organizations,
wholesalers, distributors, buying groups, retailers, health care insurance
carriers, pharmacy benefit management companies, health maintenance
organizations or other institutions or health care

--------------------------------------------------------------------------------

*CONFIDENTIAL TREATMENT REQUESTED

 

- 4 -



--------------------------------------------------------------------------------

organizations or to federal, state/provincial, local and other governments,
their agencies and purchasers and reimbursers; and

 

(vi) write-offs or allowances for bad debts.

 

Sales or other transfers between INDEVUS and its Affiliates shall be excluded
from the computation of Net Sales and no payments will be payable on such sales
or transfers except where such Affiliates are end users, but Net Sales shall
include the subsequent sales to Third Parties by such Affiliates. Where an
Affiliate is the end user, Net Sales shall be deemed to be equal to the average
per-unit price charged to Third Parties for the same Compound or Product during
the relevant Calendar Quarter multiplied by the number of units sold or
transferred to the Affiliate during such Calendar Quarter.

 

1.27 “Other Patent Assets” shall mean the patents and patent applications which
as of the Effective Date or at any time during the term of this Agreement

 

  (a) are owned by INDEVUS or an Affiliate of INDEVUS or which INDEVUS or an
Affiliate of INDEVUS has or acquires rights from a Third Party, and

 

  (b) name BURSTEIN as an inventor, and

 

  (c) relate to Compound, Product or any Improvement, including but not limited
to methods of their development, manufacture, or use, or otherwise relate to
BURSTEIN Know-How,

 

including, subject to the foregoing limitations, all certificates of invention
and applications for certificates of invention, substitutions, divisions,
continuations, continuations-in-part, patents issuing thereon or reissues or
reexaminations thereof and any and all foreign patents and patent applications
corresponding thereto, supplementary protection certificates or the like of any
such patents and current and future patent applications, including but not
limited to the patents and patent applications listed on Schedule 1.27 hereto
and any counterparts thereof which have been or may be filed in other countries,
but excluding any University Patent Asset.

 

1.28 “Participation Agreement” shall mean the agreement between BURSTEIN and [*]
dated March 13, 1997.

 

1.29 “Party” shall mean BURSTEIN or INDEVUS.

 

1.30 “Phase 2 Clinical Trial” shall mean the first clinical trial of Product
conducted after the Effective Date in patients with a particular medical
indication that is designed to show safety and efficacy of Product for its
intended use.

 

1.31 “Phase 3 Clinical Trial” means a clinical trial conducted after an End of
Phase 2 Meeting and conducted on a sufficient number of patients that is
designed to establish that Product is safe and efficacious for its intended use,
and to define warnings, precautions and

--------------------------------------------------------------------------------

*CONFIDENTIAL TREATMENT REQUESTED

 

- 5 -



--------------------------------------------------------------------------------

 

adverse reactions that are associated with Product in the dosage range to be
prescribed, and supporting marketing authorization of such pharmaceutical
product or label expansion of Product.

 

1.32 “Prior Arrangements” shall mean the agreements and other obligations
identified on Schedule 1.32 hereof.

 

1.33 “Product” shall mean any product in final form for commercial sale by
prescription, over-the-counter, or by any other method (or, where the context so
indicates, the product being tested in clinical trials), which contains Compound
as at least one of the therapeutically active ingredients in all dosage forms
and package configurations for any indication or the manufacture, use, sale, or
importation of which is otherwise covered by one or more of the BURSTEIN Patent
Assets, University Patent Assets or Other Patent Assets.

 

1.34 “Proprietary Information” shall mean any and all scientific, clinical,
regulatory, marketing, financial and commercial information or data, whether
communicated in writing, orally or by any other means, which is owned and under
the protection of one Party and is provided by that Party to the other Party in
connection with this Agreement, and shall include, without limitation, any
research and preclinical testing data, compounds in development, clinical data,
manufacturing processes and techniques, manufacturing data, regulatory
submissions and communications with regulatory agencies, technical
specifications, development and business plans and strategies, know-how, and
trade secrets.

 

1.35 “Regulatory Approval” means all approvals (including where applicable
pricing and reimbursement approvals required for marketing authorization),
product and/or establishment licenses, registrations or authorizations necessary
for the manufacture, use, storage, import, export, transport and marketing
and/or sale of Product, to the extent such approvals are required in the
jurisdiction in which such Regulatory Authority has jurisdiction.

 

1.36 “Regulatory Authority” shall mean the FDA in the U.S., and the EMEA or any
agency in the European Union and any health regulatory authority(ies) in any
country(ies) in the Territory that is equivalent to the FDA and holds
responsibility for granting Regulatory Approval for a Product in such
country(ies), and any successor(s) thereto having substantially the same
functions.

 

1.37 “Royalty Year” shall mean, (i) for the year in which the First Commercial
Sale occurs (the “First Royalty Year”), the period commencing with the first day
of the Calendar Quarter in which the First Commercial Sale occurs and expiring
on the last day of the Calendar Year in which the First Commercial Sale occurs
and (ii) for each subsequent year, each successive Calendar Year.

 

1.38 “SEC” shall mean the United States Securities and Exchange Commission and
any successor agency having substantially the same functions.

 

1.39 “Sublicense” shall mean a sublicense granted by INDEVUS under Section 2.3
hereof, as well as any sublicense granted by the sublicensee of such Sublicense.
A Sublicensee shall mean any entity to which INDEVUS grants a Sublicense, as
well as any entity to which such Sublicensee grants a Sublicense.

 

- 6 -



--------------------------------------------------------------------------------

1.40 “Sublicense Non-Royalty Payments” shall mean any payments received by
INDEVUS from Sublicensees as consideration for the grant of such Sublicense,
including without limitation, license fees, technology fees, milestone payments
and license maintenance fees, but excluding amounts received by INDEVUS (i) as
Sublicense Royalty Payments; (ii) as dollar-for-dollar reimbursement for or
prepayment of INDEVUS’ research and development expenses incurred in connection
with Compound or Product, as determined in accordance with GAAP; or (iii) for a
Sublicensee’s purchase of securities of INDEVUS.

 

1.41 “Sublicense Royalty Payments” shall mean payments received by INDEVUS from
Sublicensees as consideration for the grant of such sublicense that are based on
net sales of Product or Compound by such Sublicensee.

 

1.42 “Termination Agreement” shall mean the Termination and Settlement Agreement
entered into as of the Effective Date by and between BURSTEIN and ATLANTIC, a
copy of which is attached hereto as Exhibit 1.42.

 

1.43 “Territory” shall mean all of the countries in the world.

 

1.44 “Third Party(ies)” shall mean a person or entity who or which is neither a
Party nor an Affiliate of a Party.

 

1.45 “University Patent Assets” shall mean the patents and patent applications
which as of the Effective Date or at any time during the term of this Agreement

 

  (a) are owned in whole or in part by [*] or an Affiliate of [*] (including any
entity formed to commercialize or exploit inventions and patents owned by [*]);

 

  (b) name BURSTEIN as an inventor; and

 

  (c) relate to Compound, Product or any Improvement, including but not limited
to methods of their development, manufacture, or use, or otherwise relate to
BURSTEIN Know-How,

 

including, subject to the foregoing limitations, all certificates of invention
and applications for certificates of invention, substitutions, divisions,
continuations, continuations-in-part, patents issuing thereon or reissues or
reexaminations thereof and any and all foreign patents and patent applications
corresponding thereto, supplementary protection certificates or the like of any
such patents and current and future patent applications, and any counterparts
thereof which have been or may be filed in other countries.

--------------------------------------------------------------------------------

*CONFIDENTIAL TREATMENT REQUESTED

 

- 7 -



--------------------------------------------------------------------------------

1.46 “Valid Claim” means a claim of an issued and unexpired patent, which has
not been revoked or held unenforceable or invalid by a decision of a court or
other governmental agency of competent jurisdiction, and which has not been
disclaimed or surrendered through reissue or disclaimer.

 

ARTICLE II.

LICENSE; SUBLICENSES

 

2.1 License Grant. BURSTEIN hereby grants to INDEVUS an exclusive (even as to
BURSTEIN) license under the BURSTEIN Intellectual Property, including the right
to grant Sublicenses, to develop, make, have made, use, import, offer for sale,
market, commercialize, distribute and sell and otherwise dispose of Compound and
Product for all uses in the Territory.

 

2.2 Improvements by INDEVUS. All rights and title to and interest in any
Improvement developed or discovered by INDEVUS in connection with the license
granted under Section 2.1 above or INDEVUS’ activities hereunder shall be vested
solely in INDEVUS.

 

2.3 Sublicenses. INDEVUS shall have the right to grant sublicenses of any of the
rights granted to INDEVUS under Section 2.1 above to Affiliates or any Third
Party to develop, make, have made, use, import, offer for sale, market,
commercialize, distribute and sell and otherwise dispose of Compound or Product
in any country in the Territory; provided, however that any such Sublicense
shall be consistent with the terms of this Agreement. INDEVUS shall provide
BURSTEIN with a copy of any Sublicense agreements promptly upon execution.

 

2.4 Use of Compound; Inventions by BURSTEIN; University Patent Assets.

 

  (a) BURSTEIN shall notify INDEVUS promptly of any request for, or any
expression of interest in using, Compound for research or any other purpose and
shall refer any such requests or expressions of interest directly to INDEVUS.
BURSTEIN shall promptly notify INDEVUS of any intellectual property, discovery
or invention, once conceived and/or reduced to practice by BURSTEIN, in the
course of conducting or performing any activity relating to Compound or Product.
BURSTEIN agrees that he will not accept funding or grant support from any Third
Party, other than the United States Government or [*], if such funding or
support relates to Compound or Product or could result in any Third Party
obtaining rights that could interfere or conflict with, or reduce the value of,
the licenses granted to INDEVUS hereunder, and will use his best efforts ensure
that [*] does not obtain such Third Party funding or support on his behalf.

 

  (b) BURSTEIN agrees (i) if requested by INDEVUS, to use his best efforts to
assist INDEVUS in obtaining licenses or other rights to use any University
Patent Asset; and (ii) not to negotiate or to assist in negotiations with any
Third Party with respect to licensing or granting to any Third Party rights

--------------------------------------------------------------------------------

*CONFIDENTIAL TREATMENT REQUESTED

 

- 8 -



--------------------------------------------------------------------------------

 

to a University Patent Asset, unless INDEVUS has specifically advised BURSTEIN
in writing of its intention not to seek a license or any other rights to such
University Patent Asset.

 

  (c) For so long as BURSTEIN remains subject to the Participation Agreement
BURSTEIN’s obligations under Sections 2.4 (a) and (b) above shall be subject to
any such preexisting obligations of BURSTEIN to [*] as of the Effective Date,
subject to the other provisions of this Agreement including, but not limited to
Section 4.5 hereof.

 

ARTICLE III.

DEVELOPMENT AND COMMERCIALIZATION

 

3.1 Exchange of Information. Within ten (10) days after execution of this
Agreement, BURSTEIN shall disclose to INDEVUS in English and in writing all
BURSTEIN Intellectual Property not previously available or made available to
INDEVUS in electronic format, where available, and hard copies (or, upon
INDEVUS’ request, originals). Throughout the term of this Agreement, and in
addition to the other communications required under this Agreement, BURSTEIN
shall also promptly disclose to INDEVUS in English and in writing on an ongoing
basis all BURSTEIN Intellectual Property, and any and all additions or revisions
thereto.

 

3.2 Diligence; Development and Commercialization. INDEVUS shall use commercially
reasonable efforts to develop and commercialize Product. As used herein,
“commercially reasonable efforts” shall mean efforts and resources normally used
by INDEVUS for a product owned by it or to which it has exclusive rights, which
is of similar market potential at a similar stage in its development or product
life, taking into account issues of safety and efficacy, product profile, the
competitiveness of the marketplace, the proprietary position of the compound or
product, the regulatory and reimbursement structure involved, the profitability
of the applicable products, and other relevant factors. The obligations set
forth in this Section 3.2 are expressly conditioned upon the absence of any
serious adverse conditions or event relating to the safety or efficacy of
Compound or Product including the absence of any action by the FDA, the EMEA or
the Ministry of Health, Labour and Welfare in Japan (or any successor agency
having substantially the same functions as such respective agencies) limiting
the development or commercialization of Compound or Product.

 

3.3 Development Plan and Reports. Attached as Exhibit 3.3 is a development plan
summarizing the principal activities proposed to be undertaken by INDEVUS as of
Effective Date through approximately 2004 related to the evaluation of Compound
or Product and/or the conduct of any activities or studies directed toward
obtaining Regulatory Approval of Product. INDEVUS shall also provide BURSTEIN
with an annual written report summarizing the status of INDEVUS’s clinical
development and regulatory activities with respect to Compound and Product, with
the delivery to BURSTEIN of the summary of the annual report to an IND submitted
by INDEVUS to the FDA in connection with the periodic reporting requirements of
the IND to be in satisfaction of the foregoing requirement. INDEVUS shall also
confer in person with

--------------------------------------------------------------------------------

*CONFIDENTIAL TREATMENT REQUESTED

 

- 9 -



--------------------------------------------------------------------------------

BURSTEIN at least once per year regarding INDEVUS’ clinical development and
regulatory activities. Any disclosures contained in such development plan or in
any of the foregoing reports shall be deemed Proprietary Information and remain
the intellectual property of INDEVUS.

 

3.4 Regulatory Matters.

 

  (a) INDEVUS shall own, control and retain primary legal responsibility for the
preparation, filing and prosecution of all filings and regulatory applications
required to obtain authorization to commercially develop, sell and use Product
in the Territory. INDEVUS shall promptly notify BURSTEIN upon the receipt of
Regulatory Approvals and of the date of First Commercial Sale.

 

  (b) BURSTEIN shall transfer to INDEVUS as soon as practicable after the
Effective Date any IND or other regulatory filings relating to Compound or
Product owned or controlled by BURSTEIN, and BURSTEIN shall allow INDEVUS to
cross reference any other IND or Drug Master File relating to Compound or
Product. Upon INDEVUS’ request, BURSTEIN shall consult and cooperate with
INDEVUS in connection with obtaining Regulatory Approval of Product.

 

3.5 Trademark. INDEVUS shall select, own and maintain trademarks for Product in
the Territory.

 

3.6 Prior Arrangements. Attached hereto as Schedule 1.32 is a list of all
contracts, agreements and other arrangements (other than the BURSTEIN/ATLANTIC
License) between BURSTEIN and any and all Third Parties relating to the
research, development or commercialization of the Compound or Product
(collectively, “Prior Arrangements”). BURSTEIN’s obligations hereunder are
specifically made subject to BURSTEIN’s obligations to any applicable agencies
of the United States Government pursuant to grants from such agencies and
applicable law, as disclosed on Schedule 1.32, provided, however, that none of
BURSTEIN’S obligations under the Prior Arrangements are inconsistent with or
conflict with the rights and licenses granted to INDEVUS hereunder . INDEVUS
shall not be responsible for any contractual obligations of BURSTEIN relating to
Compound or Product under the Prior Arrangements.

 

ARTICLE IV.

CONFIDENTIALITY AND PUBLICITY

 

4.1 Non-Disclosure and Non-Use Obligations. All Proprietary Information
disclosed by one Party to the other Party hereunder shall be maintained in
confidence and shall not be disclosed to any Third Party or used for any purpose
except as expressly permitted herein without the prior written consent of the
Party that disclosed the Proprietary Information to the other Party during the
term of this Agreement and for a period of five years thereafter. The foregoing
non-disclosure and non-use obligations shall not apply to the extent that such
Proprietary Information:

 

- 10 -



--------------------------------------------------------------------------------

  (a) is known by the receiving Party at the time of its receipt, and not
through a prior disclosure by the disclosing Party, as documented by business
records;

 

  (b) is or becomes properly in the public domain or knowledge;

 

  (c) is subsequently disclosed to a receiving Party by a Third Party who may
lawfully do so and is not under an obligation of confidentiality to the
disclosing Party; or

 

  (d) is developed by the receiving Party independently of Proprietary
Information received from the other Party, as documented by research and
development records.

 

4.2 Permitted Disclosure of Proprietary Information. Notwithstanding Section
4.1, a Party receiving Proprietary Information of another Party may disclose
such Proprietary Information:

 

  (a) to governmental or other regulatory agencies in order to obtain patents
pursuant to this Agreement, or to gain approval to conduct clinical trials or to
market Product, but such disclosure may be only to the extent reasonably
necessary to obtain such patents or authorizations and in accordance with the
terms of this Agreement;

 

  (b) by INDEVUS to its agents, consultants, Affiliates, Sublicensees and/or
other Third Parties for the research and development, manufacturing and/or
marketing of the Compound and/or Product (or for such parties to determine their
interests in performing such activities) on the condition that such Third
Parties agree to be bound by the confidentiality obligations consistent with
this Agreement; or

 

  (c) if required to be disclosed by law or court order, provided that notice is
promptly delivered to the non-disclosing Party in order to provide an
opportunity to challenge or limit the disclosure obligations.

 

4.3 Reversion of Rights. In the event Section 8.4 (b) of this Agreement becomes
applicable, BURSTEIN may disclose and use Proprietary Information in accordance
with the provisions of Section 4.2 above (substituting BURSTEIN for INDEVUS in
Section 4.2 (b) above) to the extent reasonably necessary to exercise his
reversionary rights under said Section 8.4(b).

 

4.4 Disclosure of Agreement. BURSTEIN shall make no public announcement or other
disclosure to Third Parties concerning the existence of or terms of this
Agreement, either directly or indirectly, except as may be required by law or
legal process, without first obtaining the consent of INDEVUS and agreement upon
the nature and text of such announcement or disclosure. BURSTEIN agrees and
acknowledges that INDEVUS may make public disclosure of this Agreement and the
terms hereof in any filings made by INDEVUS with the SEC and any other
governmental or regulatory agencies or as otherwise required by law or legal
process, subject to requests for confidential treatment of certain redacted
information.

 

- 11 -



--------------------------------------------------------------------------------

4.5 Publications. If BURSTEIN proposes to submit for written or oral publication
any manuscript, abstract or the like relating to Compound or Product, he shall
first deliver the proposed publication to INDEVUS at least sixty (60) Business
Days prior to planned submission. At the request of INDEVUS, the submission of
such publication may be delayed for up to thirty (30) days in addition to the
said sixty Business Days, including for issues of patent protection or other
matters relating to the development of Compound or Product in accordance with
the terms of this Agreement. If INDEVUS requests modifications to the
publication, BURSTEIN shall edit such publication as reasonably necessary to
prevent disclosure of trade secret or proprietary business information prior to
submission of the publication or presentation.

 

ARTICLE V.

PAYMENTS; ROYALTIES AND REPORTS

 

5.1 Up-front License Fee and License Payments.

 

  (a) In consideration of the rights granted by BURSTEIN hereunder, INDEVUS
shall pay BURSTEIN an up-front, nonrefundable license fee of $200,000 within
five (5) days after execution of this Agreement.

 

  (b) In further consideration of the rights granted by BURSTEIN hereunder, and
subject to the terms and conditions contained in this Agreement, INDEVUS shall
pay BURSTEIN the following payments, payable in the amounts and on the dates set
forth below, which payments shall be creditable against any milestone payments
payable in accordance with the terms of Section 5.2 below or any prepayment of
such milestone payments in accordance with the terms of Section 5.3 (a) below:

 

 

at twelve month anniversary of Effective Date:   

$100,000

at eighteen month anniversary of Effective Date:

  

$

  50,000

at twenty-four month anniversary of Effective Date:

  

$

  50,000

at thirty month anniversary of Effective Date:

  

$

50,000

at thirty-six month anniversary of Effective Date:

  

$

50,000

 

Except as set forth in the next two sentences, all amounts payable under this
Section 5.1(b) shall be non-refundable and INDEVUS’ obligation to pay said
amounts in accordance with this Section 5.1 (b) shall be absolute and
unconditional and not subject to set-off. Notwithstanding the foregoing
sentence, INDEVUS’ obligation to pay BURSTEIN any amounts payable in accordance
with this Section 5.1 (b) shall terminate automatically in the event (i) INDEVUS
has paid (or, in accordance with Section 5.3, pre-paid) milestone payments under
Section 5.2 below in an amount in excess of the aggregate amount of the payments
set forth in this Section 5.1 (b); or (ii) Section 8.4 (b) of this Agreement is
applicable and BURSTEIN elects to exercise his Reversion Right to receive an
assignment, in accordance with the provisions of such Section 8.4. In addition,
in the event of a breach of this Agreement by BURSTEIN,

 

- 12 -



--------------------------------------------------------------------------------

INDEVUS may set off against (i) the subsequent payment or payments owing under
this Section 5.1(b), any expenses, losses or damages caused by such breach; or
(ii) any subsequent payment or payments owing under this Section 5.1(b), if such
breach would give INDEVUS the right to terminate this Agreement pursuant to
Section 8.3.1 (a) hereof;

 

5.2 Milestone Payments. Subject to the terms and conditions contained in this
Agreement, and in further consideration of the rights granted by BURSTEIN
hereunder, INDEVUS shall pay BURSTEIN the following milestone payments,
contingent upon occurrence of the specified event, with each milestone payment
to be made no more than once with respect to the achievement of such milestone
(but payable the first time such milestone is achieved) for Compound or Product,
as applicable:

 

  (a) US $[*] upon completion of a Phase 2 Clinical Trial, the results of which
meet or exceed the primary clinical efficacy endpoints and safety outcome
measurements outlined in the Clinical Trial protocol;

 

  (b) US $[*] upon the commencement (first dosing of the first patient) of the
first Phase 3 Clinical Trial;

 

  (c) US $[*] upon the commencement (first dosing of the first patient) of the
second Phase 3 Clinical Trial;

 

  (d) US $[*] upon the FDA’s first acceptance for filing of an NDA;

 

  (e) US $[*] upon the first acceptance for filing of an NDA by the EMEA or in
Europe;

 

  (f) US $[*] upon receipt of first written Regulatory Approval for marketing in
the United States by the FDA;

 

  (g) US $[*] upon receipt of written Regulatory Approval for marketing each of
the second and third indications in the United States by the FDA;

 

  (h) US $[*] upon receipt of written Regulatory Approval by the EMEA or in
Europe, provided that in the event the approval is granted in less than all of
the countries listed in the definition of “Europe”, INDEVUS shall pay an amount
equal to US $ [*] multiplied by the number of countries in Europe in which such
approval is granted;

 

  (i) US $[*] upon receipt of written Regulatory Approval by the Ministry of
Health, Labour and Welfare (or any successor agency having substantially the
same functions) in Japan; and

 

  (j) US $[*] upon the achievement of cumulative Net Sales of US $[*].

 

INDEVUS shall notify BURSTEIN in writing within thirty (30) days after the
achievement of each milestone (ninety (90) days for milestone (j)), and such
notice shall be accompanied by the appropriate milestone payment, provided,
however, that the amount of any

--------------------------------------------------------------------------------

*CONFIDENTIAL TREATMENT REQUESTED

 

- 13 -



--------------------------------------------------------------------------------

payments made to BURSTEIN under Section 5.1 (b) shall be credited against and
deducted from any amounts payable under this Section 5.2. Except as specifically
set forth in this Section 5.2, the milestone payments described in this Section
5.2 shall be payable only upon the initial achievement of each milestone, and no
amounts shall be due hereunder for any subsequent or repeated achievement of
such milestones, regardless of the number of Products for which such milestone
may be achieved.

 

5.3 Milestone Payments and other payments in the event of a Sublicense. In the
event INDEVUS enters into a Sublicense with a Third Party, then the terms of
this Section 5.3 shall be applicable. For purposes of this Section 5.3, the
amounts paid or payable under Section 5.2 hereof are referred to as the
“Milestone Payments”. The Milestone Payments (net of any payments made under
Section 5.1 (b) above) shall continue to be payable contingent upon the
occurrence of the applicable milestone events specified in Section 5.2 hereof by
any of INDEVUS, an INDEVUS Affiliate or by a Third-Party Sublicensee, all on the
terms and conditions set forth in such Section 5.2, provided, however, that
INDEVUS or its designee may prepay any or all of such Milestone Payments at any
time regardless of whether or not the applicable milestone event was attained.
All payments or prepayments of the Milestone Payments shall be offset by any
amounts paid or payable under Section 5.1 (b) above and shall be credited
against any amounts payable under Section 5.3 (a) below.

 

  (a) INDEVUS shall pay to BURSTEIN a percentage of Sublicense Non-Royalty
Payments received from a Third Party Sublicensee, net of any payments or
prepayments of the Milestone Payments, as follows:

 

(i) The percentage shall be [*]% of Sublicense Non-Royalty Payments if at or
prior to the time the Sublicense is entered into, INDEVUS has not paid or does
not prepay the Milestone Payment set forth under Section 5.2 (a) above,
regardless of whether the milestone event related to such Milestone Payment was
attained;

 

(ii) The percentage shall be [*]% of Sublicense Non-Royalty Payments if at or
prior to the time the Sublicense is entered into, INDEVUS has paid or prepays
the Milestone Payment set forth under Section 5.2 (a) above regardless of
whether the milestone event related to such Milestone Payment was attained; and

 

(iii) The percentage shall be [*]% of Sublicense Non-Royalty Payments if at or
prior to the time the Sublicense is entered into, INDEVUS has paid or prepays
the Milestone Payments set forth under Section 5.2 (a) and 5.2 (b) above,
regardless of whether the milestone events related to such Milestone Payments
were attained. As an example, if the milestone event specified in Section 5.2
(a) has been attained and the Milestone Payment with respect to such milestone
has been paid, but the milestone event set forth in Section 5.2(b) has not been
attained, INDEVUS may prepay the Milestone Payment specified in Section 5.2(b),
and the applicable percentage of Sublicense Non-Royalty Payments shall be [*]%
rather than [*]%.

 

  (b) All amounts payable under this Section 5.3 shall be paid, together with an
accounting showing the calculation of the amount owing, within ten (10) Business
Days following the date on which the relevant payments are received by INDEVUS.

--------------------------------------------------------------------------------

*CONFIDENTIAL TREATMENT REQUESTED

 

- 14 -



--------------------------------------------------------------------------------

5.4 Royalties and Other Payments.

 

  (a) Royalties Payable By INDEVUS.

 

(i) Subject to the terms and conditions of this Agreement, and in further
consideration of the rights granted by BURSTEIN hereunder, INDEVUS shall pay to
BURSTEIN royalties in an amount equal to [*] percent ([*]%) of Net Sales in each
Royalty Year by INDEVUS or its Affiliates in each country in the Territory if
the manufacture, use or sale of such Product or Compound would, absent the
license granted hereunder, infringe one or more Valid Claims of the BURSTEIN
Patent Assets or Other Patent Assets in such country.

 

(ii) Royalties on Net Sales at the rates set forth in (i) above shall accrue as
of the date of First Commercial Sale of Product or Compound in the applicable
country and shall continue and accrue on Net Sales on a country-by-country basis
until the earlier of (i) expiration of the last to expire BURSTEIN Patent Asset
and Other Patent Asset in such country or (ii) the first date in a country in
which a Generic Drug is available in such country. Thereafter, INDEVUS shall be
relieved of any royalty payment under this Section 5.4.

 

(iii) The payment of royalties under this Agreement shall be subject to the
following conditions:

 

(A) only one payment shall be due with respect to the same unit of Product or
Compound; and

 

(B) no royalties shall accrue on the disposition of reasonable quantities of
Product or Compound by INDEVUS, Affiliates or Sublicensees as samples (promotion
or otherwise) or as donations (for example, to non-profit institutions or
government agencies) or to clinical trials.

 

  (b) Payments in the Event of Sublicense. In the event INDEVUS enters into a
Sublicense with a Third Party granting to the Sublicensee a sublicense under any
or all of the rights granted to INDEVUS under Section 2.1 above in any or all of
the countries in the Territory (the “Sublicensed Rights”), INDEVUS’s obligation
to pay BURSTEIN royalties under Section 5.4 (a) above with respect to the
Sublicensed Rights subject to the Sublicense shall terminate and, in lieu
thereof, INDEVUS shall pay to BURSTEIN [*] percent ([*]%) of all Sublicense
Royalty Payments received by INDEVUS from the Third Party Sublicensee with
respect to the Sublicensed Rights subject to the Sublicense, subject to the
provisions of Sections 5.4 (e) and (g) below. To the extent the Sublicensed
Rights do not include all of the rights granted to INDEVUS under Section 2.1
above, BURSTEIN shall continue to be entitled to royalties under Section 5.4 (a)
with respect to those rights retained by INDEVUS or its Affiliates and not
subject to the Sublicense. Except as required under Section 5.4 (g) hereof,

--------------------------------------------------------------------------------

*CONFIDENTIAL TREATMENT REQUESTED

 

- 15 -



--------------------------------------------------------------------------------

 

no royalties shall be payable by INDEVUS with respect to net sales by a
Sublicensee. Amounts payable to BURSTEIN based on Sublicense Royalty Payments
shall be payable for the same term as royalties would have been payable pursuant
to Section 5.4 (a) (ii) above.

 

  (c) Affiliate Sales. In the event that INDEVUS transfers Compound (for
conversion to Product) or Product to one of its Affiliates, there shall be no
royalty due at the time of transfer. Subsequent sales of Product by the
Affiliate to end users such as patients, hospitals, medical institutions, health
plans or funds, wholesalers (which are not Sublicensees), pharmacies or other
retailers, shall be reported as Net Sales hereunder by INDEVUS.

 

  (d) Compulsory Licenses. If a compulsory license is granted to a Third Party
with respect to Product in any country in the Territory with a royalty rate
lower than the royalty rate provided by Section 5.4(a), then the royalty rate to
be paid by INDEVUS on Net Sales of the relevant Product in that country under
Section 5.4 (a) shall be reduced to the rate paid by the compulsory Third Party
licensee.

 

  (e) Third Party Licenses. If one or more licenses from a Third Party or Third
Parties are obtained by INDEVUS in order to make, have made, use, sell or import
Compound or Product in any particular country in the Territory, the royalties or
other payments payable by INDEVUS to BURSTEIN under Section 5.4 (a) or 5.4 (b)
hereof, as applicable, shall be reduced by an amount equal to the sum of, as
applicable:

 

(i) if the Third Party is [*] (or an Affiliate of [*], including any entity
formed to commercialize or exploit inventions and/or patents owned by [*]
(collectively, a “University Licensor”) ) and the license relates to
intellectual property or inventions discovered after the Effective Date and not
disclosed on Schedule 1.32, [*] percent ([*]%) of the aggregate royalty payments
payable to such University Licensor under any such license in connection with
Compound or Product sold in the country or countries subject to such license;

 

(ii) if the Third Party is (A) a University Licensor and the license relates to
intellectual property or inventions discovered prior to the Effective Date,
including but not limited to those disclosed on Schedule 1.32, or (B) a licensee
of any intellectual property or invention from a University Licensor, [*]
percent ([*]%) of the aggregate royalty payments payable to such Third
Party(ies) under any such license in connection with Compound or Product sold in
the country or countries subject to such license; and

 

(iii) if the provisions of subsection (i) or (ii) above are not applicable, [*]
percent ([*]%) of the aggregate royalty payments payable to such Third
Party(ies), in connection with Compound or Product sold in the country or
countries subject to such Third Party licenses (excluding to the extent
applicable, any payments to ATLANTIC or any successor or Affiliate of ATLANTIC
under the ATLANTIC Assignment).

--------------------------------------------------------------------------------

*CONFIDENTIAL TREATMENT REQUESTED

 

- 16 -



--------------------------------------------------------------------------------

  (f) Combination Product. Notwithstanding the provisions of Section 5.4(a), in
the event a Product is sold as a combination product with other biologically
active components, Net Sales, for purposes of royalty payments on the
combination product, shall be calculated by multiplying the Net Sales of that
combination product by the fraction A/B, where A is the gross selling price of
the Product sold separately and B is the gross selling price of the combination
product. If no such separate sales are made by INDEVUS or its Affiliates, Net
Sales for royalty determination shall be calculated by multiplying Net Sales of
the combination product by the fraction C/(C+D), where C (excluding the fully
allocated cost of the other biologically active component in question) is the
fully allocated cost of the Compound and D is the fully allocated cost of such
other biologically active components.

 

  (g) Royalty Floor. The amounts payable under Section 5.4 (b) hereof with
respect to Sublicensee Royalty Payments during any Calendar Quarter shall not in
any event be less than the Applicable Royalty Floor, as set forth in this
Section 5.4 (g), during such Calendar Quarter.

 

(i) The Applicable Royalty Floor shall mean [*]percent of such Sublicensee’s net
sales during such Calendar Quarter (the “Base Royalty Floor”), subject to
reduction in accordance with Section 5.4 (g) (iv) or (v) below;

 

(ii) For purposes of this Section 5.4 (g), any amounts payable to BURSTEIN by
[*] in connection with a University Patent Asset on which royalties with respect
to net sales are paid to [*] are referred to as the “BURSTEIN Royalties”;

 

(iii) For purposes of this Section 5.4 (g), the following amounts payable to
Third Parties under Section 5.4 (e) above are referred to as the “Maximum 5.4
(e) Reduction”:

 

(A) [*]% of any amounts payable to Third Parties with respect to such net sales
under clause (ii) of Section 5.4(e); plus

 

(B) [*]% of any amounts payable to Third Parties with respect to such net sales
under clause (i) of Section 5.4 (e) and/or [*]% of any amounts payable to Third
Parties with respect to such net sales under clause (iii) of Section 5.4 (e), up
to an aggregate maximum of [*]% of the applicable Sublicensee’s net sales.

 

(iv) the Applicable Royalty Floor shall equal the Base Royalty Floor minus an
amount equal to the sum of (a) the BURSTEIN Royalties; plus (b) the Maximum 5.4
(e) Reduction, subject to the provisions of Section 5.4 (g) (v) below;

 

(v) if Section 5.4 (h) is applicable, the Base Royalty Floor or, if applicable,
the Applicable Royalty Floor calculated in accordance with Section 5.4 (g) (iv)
above, shall be reduced by [*]%. For example, if no reductions to the Base
Royalty Floor are applicable under Section 5.4 (g) (iv) above, but Section 5.4
(h) is applicable, the Base Royalty Floor shall be reduced to [*]% of such
Sublicensee’s net sales during such Calendar Quarter. If a

 

--------------------------------------------------------------------------------

*CONFIDENTIAL TREATMENT REQUESTED

 

- 17 -



--------------------------------------------------------------------------------

Maximum 5.4 (e) Reduction of [*]% of a Sublicensee’s net sales is applicable to
reduce the Applicable Royalty Floor to one percent of such Sublicensee’s net
sales, and Section 5.4 (h) is applicable, the Applicable Royalty Floor shall be
[*]% of such Sublicensee’s net sales during such Calendar Quarter.

 

(vi) INDEVUS shall pay to BURSTEIN in connection with amounts payable for any
Calendar Quarter an additional amount equal to the difference, if any, between
the amount payable under this Section 5.4 (g) and the amounts paid by INDEVUS
under Section 5.4 (b). For purposes of this Section 5.4(g), the term “net sales”
shall refer to the definition of net sales contained in the relevant Sublicense
that is used in calculating the amount of royalties payable by the Sublicensee
to INDEVUS or to INDEVUS’ Sublicensee. If any particular Sublicense does not
provide for payments based on net sales of Product by the Sublicensee, then the
term “net sales” shall refer to the definition of Net Sales contained herein,
substituting the term “Sublicensees” for “INDEVUS.”

 

  (h) Royalty or other Payment Reduction. Subject to the provisions of Section
5.4 (a) (ii), the royalties or other payments payable by INDEVUS to BURSTEIN
under Section 5.4(a), 5.4 (b) or 5.4 (g), as applicable (giving effect to any
applicable reductions set forth in Section 5.4 (e)), shall be reduced by [*] if
the manufacture, use, sale or importation of Product would not infringe a Valid
Claim in one or more of the BURSTEIN Patent Assets.

 

5.5 Reports; Payment of Royalty. During the term of the Agreement for so long as
royalty or other payments are due, INDEVUS shall furnish to BURSTEIN a quarterly
written report for the Calendar Quarter showing the Net Sales of all Products
and Compound subject to royalty payments sold by INDEVUS, its Affiliates and
Sublicensees (including, if sales of Product or Compound were made by an INDEVUS
Sublicensee, the Sublicense Royalty Payments received from such Sublicensee as a
result of such sales) during the reporting period and the royalties or other
payments payable to BURSTEIN under this Agreement. Reports shall be due on the
sixtieth (60th) day following the close of each Calendar Quarter. Royalties or
other payments shown to have accrued by each royalty report, if any, shall be
due and payable on the date such report is due; provided, however, that amounts
payable with respect to amounts received from Sublicensees under Section 5.3
shall be paid as provided in Section 5.3(c) above. INDEVUS shall keep complete
and accurate records in sufficient detail to enable the royalties or other
payments hereunder to be determined.

 

5.6 Audits. Upon the written request of BURSTEIN and not more than once in each
Calendar Year, INDEVUS shall permit an independent certified public accounting
firm selected by BURSTEIN and consented to in writing by INDEVUS, which consent
shall not be unreasonably withheld, to have access during normal business hours,
upon ten-days notice to INDEVUS, to such of the records of INDEVUS as may be
reasonably necessary to verify the accuracy of the reports under Section 5.5
hereof for any Royalty Year ending not more than twenty-four (24) months prior
to the date of such request; provided, however, that such examination shall not
take place more often than once a year. The accounting firm shall disclose to
BURSTEIN only whether the reports are correct or incorrect and the specific
details concerning any discrepancies.

--------------------------------------------------------------------------------

*CONFIDENTIAL TREATMENT REQUESTED

 

- 18 -



--------------------------------------------------------------------------------

5.6.1 If such accounting firm concludes that additional royalties were owed
during such Royalty Year, INDEVUS shall pay the additional royalties, together
with interest at the prime rate on the amount of such additional royalties,
within thirty (30) days of the date BURSTEIN delivers to INDEVUS such accounting
firm’s written report so concluding. In the event such accounting firm concludes
that amounts were overpaid by INDEVUS during such period, BURSTEIN shall repay
INDEVUS the amount of such overpayment, together with interest at the prime rate
on the amount of such overpayment, within thirty (30) days of the date BURSTEIN
delivers to INDEVUS such accounting firm’s written report so concluding. The
fees charged by such accounting firm shall be paid by BURSTEIN; provided,
however, that if an error in favor of BURSTEIN of more than the greater of (i)
$[*] or (ii) [*] percent ([*]%) of the royalties due hereunder for the period
being reviewed is discovered, then the reasonable fees and expenses of the
accounting firm shall be paid by INDEVUS.

 

5.6.2 Upon the expiration of twenty-four (24) months following the end of any
Royalty Year for which INDEVUS has made payment in full of all royalties payable
with respect to such year, and in the absence of negligence or willful
misconduct of INDEVUS or a contrary finding by an accounting firm pursuant to
Section 5.6.1 above, such calculation shall be binding and conclusive upon
BURSTEIN, and INDEVUS shall be released from any liability or accountability
with respect to royalties for such Royalty Year.

 

5.6.3 BURSTEIN shall treat all financial information subject to review under
this Section 5.6 in accordance with the confidentiality provisions of this
Agreement.

 

5.7 Payment Exchange Rate. All payments to BURSTEIN under this Agreement shall
be made in United States dollars. In the case of sales outside the United
States, the rate of exchange to be used in computing Net Sales shall be
calculated monthly in accordance with GAAP and based on the conversion rates
published in the Wall Street Journal, Eastern edition (if available).

 

5.8 Tax Withholding. If laws, rules or regulations require withholding of income
taxes or other taxes imposed upon payments set forth in this Article V, BURSTEIN
shall provide INDEVUS, prior to any such payment, once each Royalty Year or more
frequently if required, with all forms or documentation required by any
applicable taxation laws, treaties or agreements to such withholding or as
necessary to claim a benefit thereunder (including, but not limited to Form
W-8BEN or any successor forms) and INDEVUS shall make such withholding payments
as required and subtract such withholding payments from the payments set forth
in this Article V. BURSTEIN shall provide INDEVUS with any required tax forms
including but not limited to Form W-9 or Form W-8BEN at least five Business Days
prior to any required payments hereunder, including the payment required under
Section 5.1 (a). INDEVUS will use commercially reasonable

--------------------------------------------------------------------------------

*CONFIDENTIAL TREATMENT REQUESTED

 

- 19 -



--------------------------------------------------------------------------------

 

efforts consistent with its usual business practices and cooperate with BURSTEIN
to ensure that any withholding taxes imposed are reduced as far as possible
under the provisions of the current or any future taxation treaties or
agreements between foreign countries

 

5.9 Exchange Controls. Notwithstanding any other provision of this Agreement, if
at any time legal restrictions prevent the prompt remittance of part or all of
the royalties with respect to Net Sales in any country, payment shall be made
through such lawful means or methods as INDEVUS may determine after consultation
with BURSTEIN. When in any country the law or regulations prohibit both the
transmittal and deposit of royalties on sales in such a country, royalty
payments shall be suspended for as long as such prohibition is in effect (and
such suspended payments shall not accrue interest), and promptly after such
prohibition ceases to be in effect, all royalties or other payments that INDEVUS
or its Affiliates would have been obligated to transmit or deposit, but for the
prohibition, shall be deposited or transmitted, as the case may be, to the
extent allowable (with any interest earned on such suspended royalties which
were placed in an interest-bearing bank account in that country, less any
transactional costs). If the royalty rate specified in this Agreement should
exceed the permissible rate established in any country, the royalty rate for
sales in such country shall be adjusted to the highest legally permissible or
government-approved rate.

 

ARTICLE VI.

REPRESENTATIONS AND WARRANTIES

 

6.1 BURSTEIN Representations and Warranties. BURSTEIN represents and warrants to
INDEVUS that as of the Effective Date:

 

  (a) To best of BURSTEIN’s knowledge, the issued and unexpired patents included
in the BURSTEIN Patent Assets are valid and enforceable over any references or
prior art known to BURSTEIN or its agents, taken alone or in combination, and
the pending patent applications included in the BURSTEIN Patent Assets satisfy
all the statutory requirements for patentability and BURSTEIN and his agents
have complied, and will continue to comply, with any duty of candor imposed on
an applicant for patent before a particular national or regional patent office;

 

  (b) Each of this Agreement and the Consulting Agreement has been duly executed
and delivered by BURSTEIN and constitutes legal, valid, and binding obligations
enforceable against BURSTEIN in accordance with its respective terms, except as
enforceability is limited by (A) any applicable bankruptcy, insolvency,
reorganization, moratorium or similar law affecting creditor’s rights generally,
or (B) general principles of equity, whether considered in a proceeding in
equity or at law;

 

  (c) No approval, authorization, consent, or other order or action of or filing
with any court, administrative agency or other governmental authority is
required for the execution and delivery by BURSTEIN of this Agreement or the
Consulting Agreement or the consummation by BURSTEIN of the transactions
contemplated hereby or thereby;

 

- 20 -



--------------------------------------------------------------------------------

  (d) BURSTEIN has the full power and authority to enter into and deliver this
Agreement and the Consulting Agreement, to perform and to grant the licenses
granted under Article II hereof and to consummate the transactions contemplated
hereby and thereby;

 

  (e) BURSTEIN has not previously assigned, transferred, conveyed or otherwise
encumbered his right, title and interest in the BURSTEIN Intellectual Property
(except to the extent the United States retains rights thereto as disclosed on
Schedule 1.32) or entered into any agreement with any Third Party which is in
conflict with the rights granted to INDEVUS pursuant to this Agreement;

 

  (f) The BURSTEIN/ATLANTIC License has terminated and attached hereto as
Exhibit 1.42 is a true and complete copy of the Termination Agreement; and
BURSTEIN is not, and to the best of BURSTEIN’s knowledge, ATLANTIC is not, in
default under or in breach of any terms or provisions of the Termination
Agreement and such agreement is in full force and effect;

 

  (g) Excepting rights granted or retained by the United States Government as
specifically disclosed on Schedule 1.32, BURSTEIN is the sole owner of the
BURSTEIN Intellectual Property, all of which are free and clear of any liens,
charges and encumbrances, no other person, corporate or other private entity, or
governmental or university entity or subdivision thereof has any claim of
ownership or rights with respect to the BURSTEIN Intellectual Property,
whatsoever;

 

  (h) BURSTEIN has disclosed to INDEVUS the complete texts of all BURSTEIN
Patent Assets as well as all information received by BURSTEIN concerning the
institution or possible institution of any interference, opposition,
re-examination, reissue, revocation, nullification, or any official proceeding
involving a BURSTEIN Patent Asset, and will continue such disclosure with
respect to new events during the term of the Agreement;

 

  (i) To the best of BURSTEIN’s knowledge, the development, manufacture, use and
sale of Compound and Products would not infringe any patent rights owned or
possessed by any Third Party, except that this representation does not cover
potential use of Compound or Product in a way that would infringe a Valid Claim
contained in a University Patent Asset, if any.

 

  (j) Schedule 1.8 is a complete and accurate list of all patents and patent
applications in the Territory relating to Compound or Product owned or
exclusively licensed by BURSTEIN or to which BURSTEIN has the right to license;

 

- 21 -



--------------------------------------------------------------------------------

  (k) There are no claims, judgments or settlements against or owed by BURSTEIN
relating to the BURSTEIN Patent Assets or pending or, to the best of BURSTEIN’s
knowledge, threatened claims or litigation against BURSTEIN relating to the
BURSTEIN Patent Assets;

 

  (l) BURSTEIN has disclosed to INDEVUS all relevant information known by it
regarding the BURSTEIN Intellectual Property reasonably related to the
activities contemplated under this Agreement; and

 

  (m) In connection with development of Compound and Product, BURSTEIN has
complied and is complying in all material respects with applicable U.S. laws and
regulations including U.S. good laboratory practices in its conduct of
toxicology studies on Compound and U.S. good clinical practices in its conduct
of clinical studies on Compound.

 

6.2 INDEVUS Representations and Warranties. INDEVUS represents and warrants to
BURSTEIN that as of the Effective Date:

 

  (a) Each of this Agreement and the Consulting Agreement has been duly executed
and delivered by it and constitute legal, valid, and binding obligations
enforceable against it in accordance with their respective terms;

 

  (b) it has full corporate power and authority to execute and deliver this
Agreement and the Consulting Agreement and to consummate the transactions
contemplated hereby and thereby. All corporate acts and other proceedings
required to be taken to authorize such execution, delivery, and consummation
have been duly and properly taken and obtained;

 

  (c) no approval, authorization, consent, or other order or action of or filing
with any court, administrative agency or other governmental authority is
required for the execution and delivery by it of this Agreement or the
Consulting Agreement or the consummation by it of the transactions contemplated
hereby or thereby; and

 

  (d) pursuant to the ATLANTIC/INDEVUS Assignment, the License Agreement between
ATLANTIC and INDEVUS dated as of June 28, 2002 has terminated as of the
Effective Date and ATLANTIC has assigned to INDEVUS ATLANTIC’s patent and know
how rights relating to Compound and Product, subject to the terms and conditions
of the ATLANTIC/INDEVUS Assignment.

 

- 22 -



--------------------------------------------------------------------------------

ARTICLE VII.

PATENT MATTERS

 

7.1 Filing, Prosecution and Maintenance of Patent Applications or Patents.
INDEVUS shall have the first right to file, prosecute and maintain the BURSTEIN
Patent Assets in BURSTEIN’s name, using patent counsel selected by INDEVUS and
shall be responsible for the payment of all patent prosecution and maintenance
costs, subject to the next sentence. If INDEVUS elects not to file, prosecute or
maintain a patent application or patent included in the BURSTEIN Patent Assets
in any particular country, it shall provide BURSTEIN with written advance notice
sufficient to avoid any loss or forfeiture, and BURSTEIN shall have the right,
but not the obligation, at his sole expense, to file, prosecute or maintain such
patent application or patent in such country in BURSTEIN’s name. Thereafter,
INDEVUS’ royalty obligations related to that BURSTEIN Patent Asset in such
country shall terminate and such patent or patent application in such country
shall no longer be deemed a BURSTEIN Patent Asset. Upon INDEVUS’ request,
BURSTEIN shall reasonably cooperate in the filing, prosecution or maintenance of
any patent application or patent included in the BURSTEIN Patent Assets or the
Other Patent Assets.

 

7.2 Patent Office and Court Proceedings. Each Party shall inform the other Party
of any request for, filing, or declaration of any proceeding before a patent
office seeking to protest, oppose, nullify, cancel, reexamine, declare an
interference proceeding, initiate a conflicts proceeding, or analogous process
involving a patent application or patent included in the BURSTEIN Patent Assets,
or of the filing of an action in a court of competent jurisdiction seeking a
judgment that a patent included in the BURSTEIN Patent Assets is either invalid,
unenforceable or, not infringed, or some combination thereof . Each Party
thereafter shall cooperate fully with the other with respect to any such patent
office or court proceeding. Each Party will provide the other with any
information or assistance that is reasonable. Any and all claims, damages,
judgments, liabilities, costs and expenses including, without limitation
reasonable litigation costs and legal fees and expenses, that may be incurred
by, levied upon or are payable by INDEVUS or any of its Affiliates as a result
of any such action or proceeding commenced by or against any holder or licensee
of a University Patent Asset or the breach of BURSTEIN’s representations and
warranties under Section 6.1 of this Agreement shall be offset against any
amount payable to BURSTEIN under this Agreement, in addition to any other rights
and remedies available to INDEVUS.

 

7.3 Enforcement and Defense.

 

  (a)

Each Party shall promptly give the other Party notice of any infringement in the
Territory of any patent application or patent included in the BURSTEIN Patent
Assets that comes to such Party’s attention. The Parties will thereafter consult
and cooperate fully to determine a course of action, including, without
limitation, the commencement of legal action by any Party. However, INDEVUS
shall have the first right to initiate and prosecute such legal action at its
own expense and in the name of BURSTEIN and INDEVUS, or to control the defense
of any declaratory

 

- 23 -



--------------------------------------------------------------------------------

 

judgment action relating to BURSTEIN Patent Assets. INDEVUS shall promptly
inform BURSTEIN if INDEVUS elects not to exercise such first right, and BURSTEIN
thereafter shall have the right either to initiate and prosecute such action or
to control the defense of such declaratory judgment action in the name of
BURSTEIN and, if necessary, INDEVUS. In no event shall BURSTEIN be obligated to
enforce or defend any of the BURSTEIN Patent Assets. Neither Party shall enter
into any settlement or compromise of any claim relating to the BURSTEIN Patent
Assets licensed hereunder without the consent of the other Party, which consent
shall not be unreasonably withheld.

 

  (b) If INDEVUS elects not to initiate and prosecute an infringement or defend
a declaratory judgment action in any country in the Territory as provided in
Subsection 7.3(a), and BURSTEIN elects to do so, the cost of any agreed-upon
course of action, including the costs of any legal action commenced or any
declaratory judgment action defended, shall be borne solely by BURSTEIN.

 

  (c) For any such legal action or defense, in the event that any Party is
unable to initiate, prosecute, or defend such action solely in its own name, the
other Party will join such action voluntarily and will execute all documents
necessary for the Party to prosecute, defend and maintain such action. In
connection with any such action, the Parties will cooperate fully and will
provide each other with any information or assistance that either reasonably may
request.

 

  (d) Any recovery obtained by INDEVUS or BURSTEIN shall be shared as follows:

 

(i) the Party that initiated and prosecuted, or maintained the defense of, the
action shall recoup all of its costs and expenses (including reasonable
attorneys’ fees) incurred in connection with the action, whether the recovery is
by settlement or otherwise;

 

(ii) the other Party then shall, to the extent possible, recover its costs and
expenses (including reasonable attorneys’ fees) incurred in connection with the
action;

 

(iii) if BURSTEIN initiated and prosecuted, or maintained the defense of, the
action, the amount of any recovery remaining then shall be retained by BURSTEIN;
and

 

(iv) if INDEVUS initiated and prosecuted, or maintained the defense of, the
action, the amount of any recovery remaining shall be retained by INDEVUS,
except that BURSTEIN shall receive a portion equivalent to the royalties it
would have received in accordance with the terms of this Agreement if such
amount were deemed Net Sales of INDEVUS.

 

  (e)

BURSTEIN shall inform INDEVUS of any certification regarding any BURSTEIN Patent
Assets it has received pursuant to either 21 U.S.C. §§ 355(b)(2)(A)(iv) or
(j)(2)(A)(vii)(IV) or under Canada’s Patented

 

- 24 -



--------------------------------------------------------------------------------

 

Medicines (Notice of Compliance) Regulations Article 5 and shall provide INDEVUS
with a copy of such certification within five (5) days of receipt. BURSTEIN’s
and INDEVUS’ rights with respect to the initiation and prosecution, or defense,
of any legal action as a result of such certification or any recovery obtained
as a result of such legal action shall be allocated as defined in Subsections
7.3(d) (i) through (iv); provided, however, that INDEVUS shall have the first
right to initiate and prosecute, or defend, any action and shall inform BURSTEIN
of such decision within fifteen (15) days of receipt of the certification, after
which time, if INDEVUS has not advised BURSTEIN of its intention to initiate and
prosecute, or defend, such action, BURSTEIN shall have the right to initiate and
prosecute, or defend, such action.

 

7.4 Patent Term Extensions or Restorations and Supplemental Protection
Certificates. The Parties shall cooperate with each other in obtaining patent
term extensions or restorations or supplemental protection certificates or their
equivalents in any country in the Territory where applicable and where desired
by INDEVUS. If elections with respect to obtaining such extension or
supplemental protection certificates are to be made, INDEVUS shall have the
right to make the election and BURSTEIN shall abide by such election. BURSTEIN
shall notify INDEVUS of (a) the issuance of each U.S. patent included within the
BURSTEIN Patent Assets, giving the date of issue and patent number for each such
patent, and (b) each notice pertaining to any patent included within the
BURSTEIN Patent Assets pursuant to the United States Drug Price Competition and
Patent Term Restoration Act of 1984 (hereinafter called the “ 1984 Act”),
including notices pursuant to §§ 101 and 103 of the 1984 Act from persons who
have filed an abbreviated NDA (“ANDA”). Such notices shall be given promptly,
but in any event within five (5) calendar days of each such patent’s date of
issue or receipt of each such notice pursuant to the Act, whichever is
applicable. BURSTEIN shall notify INDEVUS of each filing for patent term
extension or restoration under the 1984 Act, any allegations of failure to show
due diligence and all awards of patent term restoration (extensions) with
respect to the BURSTEIN Patent Assets. Likewise, BURSTEIN shall inform INDEVUS
of patent extensions in the rest of the world regarding Compound or Product

 

7.5 Agreement Not to Challenge. In consideration of INDEVUS’ payment to BURSTEIN
of royalties with respect to the Other Patent Assets, BURSTEIN covenants and
agrees that he will not challenge, in any court or proceeding, or assist any
Third Party in challenging, INDEVUS’ ownership of and/or rights in the Other
Patent Assets. BURSTEIN further covenants and agrees that he will sign such
additional and further documents, and take such other actions, as may be
reasonably requested by INDEVUS to create, perfect, confirm and enforce INDEVUS’
rights in the Other Patent Assets , including but not limited to providing
assistance in connection with the prosecution of pending patent applications
included in the Other Patent Assets.

 

- 25 -



--------------------------------------------------------------------------------

ARTICLE VIII.

TERM AND TERMINATION

 

8.1 Term and Expiration. This Agreement shall be effective as of the Effective
Date and unless terminated earlier pursuant to Section 8.2 and 8.3 below, the
term of this Agreement shall continue in effect on a country-by-country basis
until the expiration of the last to expire BURSTEIN Patent Asset and Other
Patent Asset in such country. Expiration of this Agreement in a particular
country under this provision shall not preclude INDEVUS from continuing to
develop, make, have made, use, sell, offer for sale, and import Product in such
country without further remuneration to BURSTEIN.

 

8.2 Termination by Notice. Notwithstanding anything contained herein to the
contrary, INDEVUS shall have the right to terminate this Agreement at any time
by giving thirty (30) days advance written notice to BURSTEIN. In the event of
such termination, the provisions of Section 8.4 shall be applicable.

 

8.3 Termination.

 

8.3.1 Termination for Cause. Either Party may terminate this Agreement by notice
to the other Party at any time during the term of this Agreement as follows:

 

  (a) if the other Party is in breach of any material obligation hereunder by
causes and reasons within its control, or has breached, in any material respect,
any representations or warranties set forth in Article VI, and has not cured
such breach within (i) thirty (30) Business Days in case the breach is a non
payment of any amount due under this Agreement and (ii) ninety (90) days for
other cases of breach, in each case after notice requesting cure of the breach,
provided, however, that (if the breach (other than non-payment) is not capable
of being cured within ninety (90) days of such written notice, the Agreement may
not be terminated sooner than one hundred twenty (120) days of such written
notice so long as the breaching Party commences and is taking commercially
reasonable actions to cure such breach as promptly as practicable; or

 

  (b) upon the filing or institution of bankruptcy, reorganization, liquidation
or receivership proceedings, or upon an assignment of a substantial portion of
the assets for the benefit of creditors by the other Party; provided, however,
in the case of any involuntary bankruptcy, reorganization, liquidation,
receivership or assignment proceeding such right to terminate shall only become
effective if the Party consents to the involuntary proceeding or such proceeding
is not dismissed within ninety (90) days after the filing thereof.

 

8.3.2 Licensee Rights Not Affected. All rights and licenses granted pursuant to
this Agreement are, and shall otherwise be deemed to be, for purposes of Section
365(n) of the Bankruptcy Code licenses of rights to

 

- 26 -



--------------------------------------------------------------------------------

“intellectual property” as defined under Section 101(35A) of the Bankruptcy
Code. The Parties agree that INDEVUS and BURSTEIN shall retain and may fully
exercise all of their respective rights, remedies and elections under the
Bankruptcy Code. The Parties further agree that, in the event of the
commencement of a bankruptcy or reorganization case by or against a Party under
the Bankruptcy Code, the other Party shall be entitled to all applicable rights
under Section 365 (including 365(n)) of the Bankruptcy Code. Upon rejection of
this Agreement by a Party or a trustee in bankruptcy for such Party, pursuant to
Section 365(n), the other Party may elect (i) to treat this Agreement as
terminated by such rejection or (ii) to retain its rights (including any right
to enforce any exclusivity provision of this Agreement) to intellectual property
(including any embodiment of such intellectual property) under this Agreement
and under any agreement supplementary to this Agreement for the duration of this
Agreement and any period for which this Agreement could have been extended by
such other Party, subject, however, to the continued payment of all amounts
owing under Section 5.3 of this Agreement, all of which amounts shall be deemed
to be royalties for purposes of Section 365(n) of the Bankruptcy Code. Upon
written request to the trustee in bankruptcy or bankrupt Party, the trustee or
Party, as applicable, shall (i) provide to the other Party any intellectual
property (including such embodiment) held by the trustee or the bankrupt Party
and shall provide to the other Party a complete duplicate of (or complete access
to, as appropriate) any such intellectual property and all embodiments of such
intellectual property and (ii) not interfere with the rights of the other Party
to such intellectual property as provided in this Agreement or any agreement
supplementary to this Agreement, including any right to obtain such intellectual
property (or such embodiment or duplicates thereof) from a Third Party.

 

8.4 Effect of Expiration or Termination.

 

  (a)

Expiration or termination of this Agreement shall not relieve the Parties of any
obligation accruing prior to such expiration or termination, including without
limitation all accrued payment obligations arising under Section 5 hereof. In
addition, INDEVUS shall continue to make all payments provided in Section
5.1(b), unless (i) BURSTEIN has breached or caused a breach of this Agreement
that would give INDEVUS the right to terminate this Agreement under Section
8.3.1 (a) hereof or (ii) BURSTEIN has exercised his Reversion Right and elected
to receive an assignment of Improvements in lieu of such payments, as provided
in Section 8.4(b) below. Upon any termination of this Agreement pursuant to
Section 8.2 or 8.3.1, the Consulting Agreement shall also terminate effective on
the effective date of such termination, provided, however, that if the
Consulting Agreement had previously terminated under Section 2 (a) thereof, any
amounts payable under Section 4(b) of the Consulting Agreement shall continue to
be payable on the terms and conditions stated therein. Subject to the payment of
royalties and other amounts as provided hereunder, INDEVUS and its Affiliates
and Sublicensees shall have the right to sell or otherwise dispose of the stock
of any Product subject to this Agreement then on hand or in process of
manufacture; provided, however,

 

- 27 -



--------------------------------------------------------------------------------

 

that in the event the Agreement is terminated by INDEVUS under Section 8.2 or by
BURSTEIN under Section 8.3.1, INDEVUS, its Affiliates and Sublicensees shall
return to BURSTEIN any Product or Compound that has not been sold or used within
six months following termination. In addition to any other provisions of this
Agreement which by their terms continue after the expiration of this Agreement,
the provisions of Article IV shall survive the expiration or termination of this
Agreement and shall continue in effect for five (5) years from the date of
expiration or termination. In addition, the provisions of Articles VI shall
survive the expiration or termination of this Agreement. In addition, any other
provisions required to interpret and enforce the Parties’ rights and obligations
under this Agreement shall also survive, but only to the extent required for the
full observation and performance of this Agreement. Any expiration or early
termination of this Agreement shall be without prejudice to the rights of any
Party against the other accrued or accruing under this Agreement prior to
termination. Except as expressly set forth herein, the rights to terminate as
set forth herein shall be in addition to all other rights and remedies available
under this Agreement, at law, or in equity, or otherwise.

 

  (b)

Upon termination of this Agreement by INDEVUS pursuant to Section 8.2 or upon
termination of this Agreement by BURSTEIN pursuant to Section 8.3.1(a) , the
following shall also be applicable: (i) all licenses granted hereunder with
respect to the BURSTEIN Intellectual Property shall immediately cease, and
INDEVUS shall return to BURSTEIN any BURSTEIN Intellectual Property and all
Product and Compound in the possession or control of INDEVUS; and (ii) BURSTEIN
may elect, by giving notice in writing to INDEVUS, to either (A) negotiate with
INDEVUS to obtain a license to exploit any part or all of INDEVUS’ rights in
Improvements, know-how relating to the manufacture or sale of Compound or
Product, the Other Patent Assets and the results of all clinical trials and all
Regulatory Approvals relating to Compound or Product, (in each case that are
owned and controlled by INDEVUS at the time of termination and as to which
INDEVUS has the right to license or sublicense to BURSTEIN without compensation
to any Third Party), on commercially reasonable terms to be negotiated in good
faith between the Parties; or (B) request that INDEVUS transfer, convey and
assign to BURSTEIN all rights throughout the world in all such Improvements,
know-how, Other Patent Assets, results and Regulatory Approvals (in each case
that are owned and controlled by INDEVUS at the time of termination and as to
which INDEVUS has the right to assign to BURSTEIN without compensation to any
Third Party) in exchange for BURSTEIN’s waiver and termination of his right to
continue to receive the payments otherwise owing to him under Section 5.1(b)
hereof following the date of termination; provided, however, that if no such
payments are owing to BURSTEIN as of the date of such termination, then all such
Improvements, know-how, results and Regulatory Approvals

 

- 28 -



--------------------------------------------------------------------------------

 

shall be transferred, conveyed and assigned to BURSTEIN upon BURSTEIN’s written
request for no additional consideration; and provided, further, that if BURSTEIN
elects the assignment under subsection (B), BURSTEIN shall also assume any and
all Third Party payments that had been or would have been payable by INDEVUS
that are related to any of the rights licensed or assigned to BURSTEIN from
INDEVUS, as applicable, it being understood that if BURSTEIN elects the license
under subsection (A) hereof, the issue of any such Third Party payments will be
part of the license negotiations.

 

ARTICLE IX.

WARRANTY EXCLUSION; LIMITATION OF LIABILITY

 

9.1 THE WARRANTIES SET FORTH IN ARTICLE VI ARE IN LIEU OF ALL OTHER WARRANTIES,
EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION THE IMPLIED WARRANTIES OF
MERCHANTABILITY, AND FITNESS FOR PARTICULAR PURPOSE EVEN IF EITHER PARTY HAS
BEEN ADVISED OF SUCH PURPOSE.

 

9.2 IN NO EVENT SHALL EITHER PARTY BE LIABLE OR RESPONSIBLE TO THE OTHER,
REGARDLESS OF WHETHER THE BASIS FOR SUCH CLAIM IS CONTRACT, TORT OR OTHERWISE,
FOR LOST PROFITS, LOSS OF BUSINESS, NOR ANY INDIRECT, SPECIAL, INCIDENTAL OR
CONSEQUENTIAL DAMAGES, IN CONNECTION WITH ANY CLAIM ARISING UNDER OR IN
CONNECTION WITH THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY.

 

9.3 IN NO EVENT SHALL BURSTEIN BE LIABLE OR RESPONSIBLE IN CONNECTION WITH ANY
CLAIM ARISING UNDER OR IN CONNECTION WITH THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY, REGARDLESS OF WHETHER THE BASIS FOR SUCH A CLAIM IS
CONTRACT, TORT OR OTHERWISE, FOR ANY AMOUNT THAT EXCEEDS THE AGGREGATE AMOUNTS
PAYABLE TO BURSTEIN OR HIS ASSIGNEES UNDER THIS AGREEMENT FOR THE TWO YEARS
PRIOR TO THE PAYMENT OF ANY AMOUNTS ASSOCIATED WITH SUCH CLAIM.

 

ARTICLE X.

INDEMNIFICATION

 

10.1 INDEVUS shall defend, indemnify and hold harmless BURSTEIN from and against
any and all loss, cost and liability, including without limitation BURSTEIN’s
reasonable attorneys fees (“Losses”), arising in connection with claims made by
Third Parties respecting such Third Party’s sale or use of any Product or
Compound (“Claims”), including without limitation claims that Products or
Compounds have caused injury to persons or have been manufactured, sold or
marketed in violation of applicable law. BURSTEIN shall give INDEVUS prompt
notice of any such Loss or claim, shall cooperate in its defense, and shall give
INDEVUS full authority to defend and settle such claim on BURSTEIN’s behalf.

 

- 29 -



--------------------------------------------------------------------------------

10.2 The indemnity obligation set forth in Section 10.1 above shall not apply in
the case of Losses or Claims caused by or based on (i) BURSTEIN’s gross
negligence or willful misconduct; (ii) any breach of this Agreement by BURSTEIN;
or (iii) any violation of BURSTEIN’s representations or warranties hereunder.

 

ARTICLE XI.

MISCELLANEOUS

 

11.1 Force Majeure. Neither Party shall be held liable or responsible to the
other Party nor be deemed to have defaulted under or breached the Agreement for
failure or delay in fulfilling or performing any term of the Agreement during
the period of time when such failure or delay is caused by or results from
causes beyond the reasonable control of the affected Party including, but not
limited to, fire, flood, embargo, war, acts of war (whether war be declared or
not), insurrection, riot, civil commotion, strike, lockout or other labor
disturbance, act of God or act, omission or delay in acting by any governmental
authority or the other Party. The affected Party shall notify the other Party of
such force majeure circumstances as soon as reasonably practicable.

 

11.2 Assignment. The Agreement may not be assigned or otherwise transferred
without the prior written consent of the other Party; provided, however, that
INDEVUS may assign this Agreement to an Affiliate or in connection with the
transfer or sale of its business or all or substantially all of its assets
related to Compound or Product or in the event of a merger, consolidation,
change in control or similar corporate transaction, without such consent. Any
permitted assignee shall assume all obligations of its assignor under this
Agreement.

 

11.3 Severability. In the event that any of the provisions contained in this
Agreement are held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby, unless the absence
of the invalidated provision(s) adversely affect the substantive rights of the
Parties. In such event, the Parties shall replace the invalid, illegal or
unenforceable provision(s) with valid, legal and enforceable provision(s) which,
insofar as practical, implement the purposes of this Agreement.

 

11.4 Notices. All notices or other communications which are required or
permitted hereunder shall be in writing and sufficient if delivered personally,
sent by facsimile (and promptly confirmed by personal delivery, registered or
certified mail or overnight courier), sent by nationally-recognized overnight
courier or sent by registered or certified mail, postage prepaid, return receipt
requested, addressed as follows:

 

if to INDEVUS to:

 

INDEVUS PHARMACEUTICALS, INC.

99 Hayden Avenue, Suite 200, Lexington, MA 02421

 

- 30 -



--------------------------------------------------------------------------------

Attention: President

Fax No.: 781-862-3859

 

if to BURSTEIN to:

 

Sumner Burstein, Ph.D.

[*]

 

with a copy to:

 

[*]

 

or to such other address as the Party to whom notice is to be given may have
furnished to the other Parties in writing in accordance herewith. Any such
communication shall be deemed to have been given when delivered if personally
delivered or sent by facsimile on a Business Day, upon confirmed delivery by
nationally-recognized overnight courier if so delivered and on the third
Business Day following the date of mailing if sent by registered or certified
mail.

 

11.5 Applicable Law and Dispute Resolution. The Agreement shall be governed by
and construed in accordance with the laws of the Commonwealth of Massachusetts
and, to the extent permitted by law, without reference to that state’s choice of
law or conflicts of law rules.

 

  (a) The Parties agree to attempt initially to solve all claims, disputes, or
controversies arising under, out of, or in connection with this Agreement (a
“Dispute”) by conducting good faith negotiations. Any Disputes which cannot be
resolved by good faith negotiation within twenty (20) Business Days, shall be
referred, by written notice from either Party to the other, to an executive
officer of INDEVUS and such officer’s advisor(s) (“INDEVUS Representative”), who
shall confer directly with BURSTEIN and BURSTEIN’s advisors and/or successor
(“BURSTEIN Representative”). Such persons shall negotiate in good faith to
achieve a resolution of the Dispute referred to them within twenty (20) Business
Days after such notice is received by the Party to whom the notice was sent. If
the INDEVUS Representative and BURSTEIN Representative are unable to settle the
Dispute between themselves within twenty (20) Business Days, then either party
may file suit to enforce its rights hereunder.

 

  (b) Any litigation between the parties with respect to this Agreement and all
matters related hereto shall take place in the Business Litigation Session of
the Superior Court of the Commonwealth of Massachusetts, and each party hereby
irrevocably consents to the jurisdiction of such courts for this purpose, with
service to be made by return-receipt-requested mail to the addresses given
above, or in such other manner as is allowed under the rules of the said courts.
The prevailing party in any such litigation shall be awarded, in addition to any
other damages or relief available to him or it, his or its reasonable attorneys
fees incurred in connection with the litigation.

--------------------------------------------------------------------------------

*CONFIDENTIAL TREATMENT REQUESTED

 

- 31 -



--------------------------------------------------------------------------------

11.6 Entire Agreement. This Agreement including the exhibits and schedules
hereto, contains the entire understanding of the Parties with respect to the
subject matter hereof and supersedes all previous writings and understandings.
This Agreement may be amended, or any term hereof modified, only by a written
instrument duly executed by all Parties hereto.

 

11.7 Independent Contractors. It is expressly agreed that the Parties shall be
independent contractors and that the relationship between the Parties shall not
constitute a partnership, joint venture or agency. Neither Party shall have the
authority to make any statements, representations or commitments of any kind, or
to take any action, which shall be binding on the other Party, without the prior
consent of such other Party.

 

11.8 Waiver. The waiver by a Party hereto of any right hereunder or the failure
to perform or of a breach by another Party shall not be deemed a waiver of any
other right hereunder or of any other breach or failure by said other Party
whether of a similar nature or otherwise.

 

11.9 Headings. The captions to the several Articles and Sections hereof are not
a part of the Agreement, but are merely guides or labels to assist in locating
and reading the several Articles and Sections hereof.

 

Counterparts. The Agreement may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument

 

11.10 Use of Name. Except as otherwise provided in this Agreement, BURSTEIN
shall not use the name of INDEVUS in relation to this transaction in any public
announcement, press release or other public document without the prior consent
of INDEVUS.

 

[Remainder of this page intentionally left blank]

 

- 32 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first set forth above.

 

/s/ Sumner Burstein

--------------------------------------------------------------------------------

SUMNER BURSTEIN

 

INDEVUS PHARMACEUTICALS, INC.

By:

 

/s/ Glenn L. Cooper

--------------------------------------------------------------------------------

   

Name: Glenn L. Cooper, M.D.

   

Title:   President and Chief Executive Officer



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

 

- 34 -



--------------------------------------------------------------------------------

SCHEDULE 1.8

 

BURSTEIN PATENT ASSETS

 

[*]

--------------------------------------------------------------------------------

*CONFIDENTIAL TREATMENT REQUESTED

 

- 35 -



--------------------------------------------------------------------------------

SCHEDULE 1.13

 

DIAGRAM OF COMPOUND

 

[*]

--------------------------------------------------------------------------------

*CONFIDENTIAL TREATMENT REQUESTED

 

- 36 -



--------------------------------------------------------------------------------

EXHIBIT 1.14

 

CONSULTING AGREEMENT

 

- 37 -



--------------------------------------------------------------------------------

SCHEDULE 1.27

 

OTHER PATENT ASSETS

 

[*]

--------------------------------------------------------------------------------

*CONFIDENTIAL TREATMENT REQUESTED

 

- 38 -



--------------------------------------------------------------------------------

SCHEDULE 1.32

 

1. At all times relevant to the BURSTEIN Patent Assets, BURSTEIN has been
employed as a [*] and has been subject to the policies of [*], including without
limitation its policies regarding patent and other intellectual property rights,
as set forth in the Participation Agreement referred to in paragraph 2 below.

 

2. BURSTEIN has provided to INDEVUS a true and correct copy of a Participation
Agreement and related documents between BURSTEIN and [*] dated March 13, 1997.
The Participation Agreement provides certain rights to the [*], as set forth
more specifically therein. [*] has waived such rights with respect to the
BURSTEIN Patent Assets.

 

3. BURSTEIN’s research relating to Compounds and Products has been supported,
and continues to be supported, by grants from agencies of the United States
Government and from certain Third Parties, as shown on the Publication and
Patent List attached hereto. The terms of these grants and relevant law provide
or provided certain rights, including the right to patent, both to the United
States Government, to [*] and/or to the Third Parties. To the best of BURSTEIN’S
knowledge and belief, other than the United States government, Hebrew University
(solely with respect to United States Patent Nos. [*] and [*]), Atlantic and
[*], no Third Party currently has acquired any intellectual property derived
from such research. INDEVUS acknowledges and agrees that BURSTEIN has informed
INDEVUS that certain disclosures relating to the Publications attached hereto
have been made to [*] and that BURSTEIN’s inability to disclose such disclosures
and pending application to INDEVUS does not constitute a breach of BURSTEIN’s
representation contained in Section 6.1 (l) of this Agreement.

 

4. BURSTEIN has provided to INDEVUS true and correct copies of all documents in
BURSTEIN’S possession that relate to notices of inventions contained in the
BURSTEIN Patent Assets given to [*] and to waivers of the rights of [*] with
respect to the said Assets. BURSTEIN is aware of no actions or communications or
other facts that are inconsistent with said documents.

 

5. BURSTEIN has provided to INDEVUS the best copies available to BURSTEIN of the
following documents, all of which speak for themselves:

 

a. Consulting Agreement between BURSTEIN and Channel Therapeutics dated
September, 1995. Although the only copy available to BURSTEIN is unsigned,
BURSTEIN represents and warrants, to the best of his knowledge and belief, that
this is a true and correct copy of a Consulting Agreement that was signed by him
and Channel Therapeutics. BURSTEIN believes that he entered into a further
Consulting Agreement with Channel Therapeutics on or about September 27, 1997,
but no copy of such further agreement is available to BURSTEIN.

 

b. Amendment 1 to Consulting Agreement between BURSTEIN and Channel Therapeutics
dated September 27, 1997.

--------------------------------------------------------------------------------

*CONFIDENTIAL  TREATMENT REQUESTED

 

- 39 -



--------------------------------------------------------------------------------

c. Consulting Agreement between BURSTEIN and ATLANTIC dated October 1, 1999. The
said Consulting Agreement was subject to a lawsuit between BURSTEIN and ATLANTIC
in which BURSTEIN alleged that ATLANTIC had failed to pay amounts when owing.

 

d. Consultancy Agreement between BURSTEIN and GW Pharma Limited dated October
14, 2002. BURSTEIN represents and warrants that the foregoing agreement has been
terminated by the parties thereto.

 

BURSTEIN represents and warrants that the foregoing agreements referred to in a,
b, and c above have been terminated by the parties thereto pursuant to the
Termination Agreement and the agreement referred to in d above has been
terminated by a letter agreement between the parties thereto, in each case on or
prior to the Effective Date.

 

- 40 -



--------------------------------------------------------------------------------

AJULEMIC ACID PUBLICATION AND PATENT LIST

 

Publications

 

S. H. Burstein, C.A. Audette, A. Breuer, W.A. Devane, S. Colodner, S.A. Doyle
and R. Mechoulam. Synthetic non-psychotropic cannabinoids with potent
antiinflammatory, analgesic and leukocyte anti adhesion activities. J. Med.
Chem., 35:3135-3141 (1992).

 

Supported by NIH grant # DA-02052. Relates to ‘753 patent.

 

R.B. Zurier, R.G. Rossetti, J.H. Lane, J.M. Goldberg, S.A. Hunter and S.H.
Burstein. Dimethylheptyl-THC-11 oic acid: a non psychoactive antiinflammatory
agent with a cannabinoid template structure. Arthritis and Rheumatism, 41 :
163-170 (1998).

 

Supported by an ATLANTIC sponsored research award.

 

S.H. Burstein, E. Friderichs, B. Kögel, J. Schneider and N. Selve. Analgesic
effects of 1’,1’ Dimethylheptyl-D8-THC 11-oic Acid (CT3) in mice. Life Sci, 63:
161-168 (1998).

 

Work performed by Grunenthal GMBH (no work done at U Mass Med School)

 

L.D.Recht ,R. Salmonsen ,R. Rossetti., T. Jang ,G. Pipia , T. Kubiatowski , P.
Karim., A. H. Ross , R. Zurier, N.S. Litofsky, S. Burstein. Anti tumor Effects
of Ajulemic Acid (CT3), a synthetic non-psychoactive cannabinoid Biochem.
Pharmacol. 62: 755-763 (2001).

 

Supported by NIH grant # DA-12178. Relates to ‘288 patent.

 

R. B. Zurier, R.G. Rossetti, S. H. Burstein and B. Bidinger. Suppression of
human monocyte Interleukin-1ß production by ajulemic acid, a non-psychoactive
cannabinoid. (2003) Biochem Pharmacol. 65: 649-655.

 

Supported by NIH grant # DA-12178 and a sponsored research award from Sepracor,
Inc.

 

J. Liu, H. Li, S. H. Burstein, J. D. Chen. (2003) Ajulemic Acid, a synthetic
non-psychoactive cannabinoid, is an Activator for Peroxisome
Proliferator-Activated Receptor g. Mol Pharmacol.63: 983-992.

 

Supported by NIH grant # DA-09017. Relates to “PPAR gamma patent” that is
pending.

 

- 41 -



--------------------------------------------------------------------------------

R.B. Zurier, R.G. Rossetti, L. Brown, B. Bidinger and S. Burstein. Ajulemic
acid. A non psychoactive cannabinoid acid, induces apoptosis in human T
lymphocytes. (accepted with minor revision).

 

Supported by NIH grant # DA-12178 and a sponsored research award from Sepracor,
Inc.

 

F. M. Cowan, L. Lefkowitz, C.A. Broomfield, S.H. Burstein and W.J. Smith.
Suppression of Sulfur Mustard-Increased IL-8 and TNF in Human Keratinocyte Cell
Cultures by the Cannabinol Analogue Ajulemic Acid (in preparation).

 

Work done by the US Army Chemical Defense Institute. No work done at U Mass Med.

 

Natural Metabolite Use Patents

 

1. S. Burstein. [*] [*]. This patent was abandoned.

 

2. S. Burstein.Platelet activating factor antagonist and methods of use
therefor.[*]. Grant # DA-02043.

 

Ajulemic acid (CT-3, IP-751) Patents

 

1. S. Burstein and R. Mechoulam. [*]. [*]. Supported by Grant # DA-02043.

 

2. R. Mechoulam, A. Breuer, W. Devane and S. Burstein. [*].[*].

 

Supported by and assigned to Hebrew Univ.

 

3. R. Mechoulam, A. Breuer, W. Devane and S. Burstein. [*] thereof, processes
for their preparation and pharmaceutical compositions containing them. [*].
Supported by and assigned to Hebrew Univ.

 

4. S. H. Burstein. [*]. [*].

 

No funding. Assigned to ATLANTIC.

 

5. SH Burstein, LD Recht and RB Zurier. Cannabinoid drugs. [*]. Supported by
Grant # DA-12178-01A1.

--------------------------------------------------------------------------------

*CONFIDENTIAL TREATMENT REQUESTED

 

- 42 -



--------------------------------------------------------------------------------

PATENTS NOT RELATED TO AJULEMIC ACID

 

N-FATTY ACID-AMINO ACID CONJUGATES USEFUL AS ANTI-INFLAMMATORY AGENTS ( [*]).

 

Published Abstracts:

 

S. Burstein. Therapeutically useful cannabinoids. 4th World Conf.on
Inflammation, Abs #49 (1991).

 

S. Burstein. CT3: a potent anti inflammatory agent with a cannabinoid template
structure. Prost.,Leuk. and Essential Fatty Acids: 55 (Suppl) 99 (1996).

 

S.H. Burstein, E. Friderichs, B. Kögel, J. Schneider and N. Selve. Analgesic
effects of 1’,1’ Dimethylheptyl-D8-THC 11-oic Acid (CT3) in mice. Proc. ICRS pg.
39 (June 1997).

 

SH Burstein, J Goldberg, SA Hunter, RG Rossetti, and RB Zurier. CT3: a potent
antiinflammatory agent with a cannabinoid template structure. Proc. ICRS pg. 67
(June 1997)

 

S. Burstein, P. Karim, N.S. Litovsky, L. Recht, R. Rossetti, R. Salmomsen and R.
Zurier. Studies on the anti proliferative and anti tumor effects of ajulemic
acid. FASEB J. 14(8), A1514, (2000).

 

Sumner H. Burstein, Bonnie Bidinger, Robert K. Furse, Ronald G. Rossetti, and
Robert B. Zurier. Suppression of human monocyte interleukin-1b production by
ajulemic acid (CT3), a non psychoactive cannabinoid ibid.

--------------------------------------------------------------------------------

*CONFIDENTIAL TREATMENT REQUESTED

 

- 43 -



--------------------------------------------------------------------------------

EXHIBIT 1.42

 

TERMINATION AGREEMENT

 

- 44 -



--------------------------------------------------------------------------------

EXHIBIT 3.3

DEVELOPMENT PLAN

 

[*]

--------------------------------------------------------------------------------

*CONFIDENTIAL TREATMENT REQUESTED

 

- 45 -